Motion for extension granted, motion to amend brief denied, and Order filed
December 9, 2021




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00629-CV
                                    ____________

                   IN THE INTEREST OF M.L.L.R., A CHILD


                     On Appeal from the 507th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-53465

                                     ORDER

        Before the court are a motion to extend time to file brief filed by appellant
U.L, proceeding pro se, on November 18, 2021; appellant’s principal brief filed
November 24, 2021; and appellant’s motion to amend brief filed November 29,
2021.

        Although appellant filed her brief within the time frame envisioned by her
motion, that brief is not in compliance with the Texas Rules of Appellate
Procedure. The brief fails generally to comply with Texas Rule of Appellate
Procedure 9.9, because it repeatedly includes a minor’s unredacted name in the
brief, including in at least one email address.

      Accordingly, we order appellant’s brief STRICKEN. Relatedly, we also grant
appellant’s motion for an extension until December 27, 2021 to file a brief in
compliance with the Texas Rules of Appellate Procedure. Appellant is ordered to file
a brief that complies with the Texas Rules of Appellate Procedure by that date. See
Tex. R. App. P. 38.1. No further extensions of that deadline will be granted absent
extraordinary circumstances. That brief must also include aliases of family members
of that minor, such as their initialed names. See Tex. R. App. P. 9.8(b)(1)(B).

      If appellant files another brief that does not comply with the Texas Rules of
Appellate Procedure and this court’s instructions regarding sensitive information, the
court may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas Rule
of Appellate Procedure 38.8(a), where an appellant has failed to file a brief, we may
dismiss the appeal for want of prosecution. If appellant fails to timely file a brief in
accordance with the Texas Rules of Appellate Procedure, the appeal will be dismissed
for want of prosecution. See Tex. R. App. P. 38.8(a)(1).

      Finally, appellant’s motion to amend her brief does not seek to amend the text of
her brief itself, but rather to file a variety of documents from the trial court’s record
(comprising pages 5 through 284 of the motion) as an appendix to the brief. That
appendix, however, similarly fails to comply with the Texas Rules of Appellate
Procedure due to similarly containing numerous instances of unredacted sensitive data,




                                           2
particularly the minor’s name.1 In light of the sensitive data contained in the requested
appendix, the court hereby denies the motion to amend. To the extent appellant wishes
to file an appendix to her brief, that appendix must comply with the Texas Rules of
Appellate Procedure, and moreover must not include the names of the minor’s family
members. See Tex. R. App. P. 9.8(b)(1)(B).

       Accordingly, for the reasons discussed above, the Court grants appellant’s
motion for an extension, denies appellant’s motion to amend her brief, strikes
appellant’s principal brief, and orders appellant to file a compliant brief no later
than December 27, 2021.



                                                   PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




1
 Although it is unclear whether the minor’s home address is the same as the address of any other
person listed in the appendix, if that address is the same, Texas Rule of Appellate Procedure
9.9(a)(3) similarly requires that information to be redacted.

                                               3